                                                                                Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


JAILENE RIVERA-CINTRON,

                  Petitioner,

v.                                              CASE NO. 4:18cv360-RH/CJK

CRAIG E. COIL,
Warden, FCI Tallahassee,

                  Respondent.

_____________________________/


                            ORDER DENYING § 2241 PETITION


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 5. No objections have been filed. Upon consideration,

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “The petitioner’s petition for relief

under 28 U.S.C. § 2241 is denied.” The clerk must close the file.

         SO ORDERED on September 29, 2018.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:18cv360-RH/CJK
